DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9-10, 13-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No. KR 10-2017-039394 A.
The reference teaches, in the abstract, a porous concrete composition comprises cement paste containing water, cement and fine aggregates, activated carbon fibers and a microbial culture liquid. The content of activated carbon fibers is 0.5-3 wt.% based on the weight of the cement. The content of microbial culture liquid is 0.1-2 wt.% based on the weight of the cement paste.
As for claim 1, the reference teaches a concrete comprising cement, water and a microbial culture liquid.  The microbial culture liquid meets the microbe culture.
As for claim 5, while the reference does not recite a growth byproduct this component is not required to be present, just that if it is, that it be selected from a biosurfactant.
As for claim 6, as discussed in claim 5 the component is not required to be present.
As for claim 9, the reference teaches the addition of a microbial culture liquid to a concrete.  Accordingly the method is taught.
As for claim 10, the concrete comprises cement, aggregate and water.
As for claim 13, while the reference does not recite a growth byproduct this component is not required to be present, just that if it is, that it be selected from a biosurfactant.
As for claim 14, as discussed in claim 13 the component is not required to be present.
As for claim 18, as the reference teaches the same composition the concrete would possess at least one of the recited properties.  While the reference does not show a specific recognition of the recited properties, their discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).   The applicants are also referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed where not appreciated at the time of the instant invention.
As for claim 19 as the components are mixed together to form the composition (see the example in the machine translation) this claim is taught.

Claims 1-2, 5-6, 8-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No. KR 10-1620074 B1.
The reference teaches, in the abstract, a concrete composition comprises 12.1-15.2 wt.% binder, 29.8-32.3 wt.% fine aggregate, 34.6-40.8 wt.% coarse aggregate, 0.32-0.48 wt.% fiber, 0.04-0.08 wt.% admixture, 3.2-4.3 wt.% microbial composition, 6.8-14.7 wt.% culture medium, and remaining amount of water and air. The fiber is glass fiber, polypropylene fiber, and/or cellulose fiber. The admixture comprises shrinkage reducing agent, and superplasticizer in a ratio of 1:1.
As for claim 1, the reference teaches a concrete comprising cement, water and a microbial culture liquid.  The microbial composition and/or culture medium meets the microbe culture.
As for claim 2, according to the machine translation, in paragraph [0040], the coarse aggregate is crushed stone or circulating aggregate.  Paragraph [0041] teaches that the fine aggregate may be stone or sand.
As for claim 5, while the reference does not recite a growth byproduct this component is not required to be present, just that if it is, that it be selected from a biosurfactant.
As for claim 6, as discussed in claim 5 the component is not required to be present.
As for claim 8, the composition also comprises a shrinkage reducing agent and superplasticizer.
As for claim 9, the reference teaches the addition of a microbial composition and culture medium to a concrete.  Accordingly the method is taught.
As for claim 10, the concrete comprises at least water, aggregate and cement.
As for claim 11, the composition also comprises a shrinkage reducing agent and superplasticizer.
As for claim 12, according to the machine translation, in paragraph [0040], the coarse aggregate is crushed stone or circulating aggregate.  Paragraph [0041] teaches that the fine aggregate may be stone or sand.
As for claim 13, while the reference does not recite a growth byproduct this component is not required to be present, just that if it is, that it be selected from a biosurfactant.
As for claim 14, as discussed in claim 13 the component is not required to be present.
As for claim 18, as the reference teaches the same composition the concrete would possess at least one of the recited properties.  While the reference does not show a specific recognition of the recited properties, their discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).  The applicants are also referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed where not appreciated at the time of the instant invention.
As for claim 19 as the components are mixed together to form the composition (see the example in the machine translation) this claim is taught.

Claims 1-2, 5-6, 8-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No.10-0994315 B1.
The reference teaches, in the abstract, a method of producing a block which involves preparing a composition comprising (in vol.%): binding material (5.5-7.6), aggregate (61.3-79.6), admixture (0.2-0.3), water (4.3-5.1) and microbial culture (3.4-4.8), molding the obtained composition, curing the molded composition at 10-50 degrees C with a humidity of 80-90% for 12-24 hours, and drying at room temperature. The aggregate includes crushed rock, bottom ash and volcanic rock. The binding material is chosen from slag powder, cement, ground granulated blast furnace slag and fly ash.  According to the last paragraph of page 2, the aggregate is waste concrete recycled aggregate. Also paragraph [0035] teaches that volcanic stone can be used as the aggregate.  See also the example.
The instant claims are met by the reference.
As for claim 1, the reference teaches a binding material which can be cement (see example 1).  The composition also comprises a microbial culture.
As for claim 2, the composition can comprises cement, water and an aggregate such as waste recycled concrete and volcanic stone.
As for claim 5, while the reference does not recite a growth byproduct this component is not required to be present, just that if it is, that it be selected from a biosurfactant.
As for claim 6, as discussed in claim 5 the component is not required to be present.
As for claim 8, paragraph [0037] teaches that the admixture can be an accelerator or a plasticizer.
As for claim 9, the reference teaches the addition of a microbial culture to a concrete.  Accordingly the method is taught.
As for claim 10, the composition can comprise at least cement, water and an aggregate
As for claim 11, paragraph [0037] teaches that the admixture can be an accelerator or a plasticizer.
As for claim 12, the composition can comprise an aggregate such as waste recycled concrete and volcanic stone.
As for claim 13, while the reference does not recite a growth byproduct this component is not required to be present, just that if it is, that it be selected from a biosurfactant.
As for claim 14, as discussed in claim 13 the component is not required to be present.
As for claim 18, as the reference teaches the same composition the concrete would possess at least one of the recited properties.  While the reference does not show a specific recognition of the recited properties, their discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).  The applicants are also referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed where not appreciated at the time of the instant invention.
As for claim 19 as the components are mixed together to form the composition (see the example in the machine translation) this claim is taught.

Claims 1, 3, 5, 7, 9, 13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madduri et al (US Patent Application Publication No. US 2020/0031715 A1).
The reference teaches, in the abstract, paragraph [0035] and claims 10-15, a concrete blend comprising a cement, water and a composition comprising a biologically sourced surfactant (i.e. biosurfactant) and a crosslinked polysaccharide.  Examples of the biologically sourced surfactants in glycolipids, phospholipids, rhamnolipds, etc.  The biologically sourced surfactants may be obtained from any suitable biological origin, which may be plant or animal based.
The instant claims are met by the reference.
As for claim 1, the reference teaches a concrete mixture and a biologically sourced surfactant such as a glycolipids or rhamnolipid which would meet the growth byproduct.
As for claim 3, paragraph [0028] teaches that in certain embodiments the amount of the biologically sourced surfactant may range between 1% and 2% by weight, or between 1.5% and 2.5%, or between about 2% and about 3% by weight, or between 2.5% and 3% by weight and therefore the reference specifically exemplifies various amounts that fall within the claimed range.
As for claim 5, the reference teaches a  biologically sourced surfactant such as a glycolipids or rhamnolipid.
As for claim 7, while the reference does not recite a microbe culture this component is not required to be present, just that if it is, that it be selected from the types recited in the claim.
As for claim 9, the reference teaches the addition of a biosurfactant to a concrete.  Accordingly the method is taught.
As for claim 13, the reference teaches a  biologically sourced surfactant such as a glycolipids or rhamnolipid.
As for claim 15, paragraph [0028] teaches that in certain embodiments the amount of the biologically sourced surfactant may range between 1% and 2% by weight, or between 1.5% and 2.5%, or between about 2% and about 3% by weight, or between 2.5% and 3% by weight and therefore the reference specifically exemplifies various amounts that fall within the claimed range.
As for claim 17, while the reference does not recite a microbe culture this component is not required to be present, just that if it is, that it be selected from the types recited in the claim.
As for claim 18, the reference teaches that the addition of the biologically sourced surfactant and cross-linked polysaccharide enhance flexural strength, early strength development, workability, flowability and slumping.
As for claim 19, the components are all mixed together to form the concrete.

Claims 1-3, 5, 7, 9-10, 12-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Specification No. DD 259395 A1.
The reference teaches, in the abstract and the machine translation, concrete mixes comprising Portland cement, sand, grit, and mixing water comprising a glycolipid.
The instant claims are met by the reference.
As for claim 1, the reference teaches a concrete mix which comprises a glycolipid.  The glycolipid meets the growth byproduct.
As for claim 2, the concrete composition meets water, aggregate and cement.  The aggregate is sand.
As for claim 3, the amount of glycolipid utilized falls within the claimed range.  See examples 1 and 2.
As for claim 5, the glycolipid is a biosurfactant.
As for claim 7, while the reference does not recite a microbe culture this component is not required to be present, just that if it is, that it be selected from the types recited in the claim.
As for claim 9, the reference teaches the addition of a glycolipid to a concrete.  Accordingly the method is taught. 
As for claim 10, the concrete comprises water, aggregate and cement.
As for claim 12, the aggregate is sand.
As for claim 13, the glycolipid is a biosurfactant.
As for claim 15, the amount of glycolipid utilized falls within the claimed range.  See examples 1 and 2.
As for claim 17, while the reference does not recite a microbe culture this component is not required to be present, just that if it is, that it be selected from the types recited in the claim.
As for claim 18, page 1 of the machine translation teaches that the concrete strength is increased by using the glycolipid.
As for claim 19, the components are all mixed together to form the concrete.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7-8, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2017-039394 A.
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claim 2, while the reference does not recite the type of aggregate utilized, it does state that it is a fine aggregate.  As sand is a well known fine aggregate for use in cement it would have been obvious to utilize sand as the aggregate in the composition and thus arrive at the instant invention.
As for claim 4, the amount of the microbial culture overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 7, while the reference does not recite the same microbial culture it would have been obvious to utilize any type of microbial culture in the composition of the reference without producing any unexpected results absent evidence showing otherwise.
As for claim 8, the ingredients recited in the claim are all well-known components which are added to concrete compositions in order to modify the properties of the concrete.  Accordingly it would have been obvious to one of ordinary skill in the art to add at least one of the recited ingredients to modify the resulting properties of the concrete without producing any unexpected results absent evidence showing otherwise.
As for claim 11, the ingredients recited in the claim are all well-known components which are added to concrete compositions in order to modify the properties of the concrete.  Accordingly it would have been obvious to one of ordinary skill in the art to add at least one of the recited ingredients to modify the resulting properties of the concrete without producing any unexpected results absent evidence showing otherwise.
As for claim 12, while the reference does not recite the type of aggregate utilized, it does state that it is a fine aggregate.  As sand is a well-known fine aggregate for use in cement it would have been obvious to utilize sand as the aggregate in the composition and thus arrive at the instant invention.
As for claim 16, the amount of the microbial culture overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 17, while the reference does not recite the same microbial culture it would have been obvious to utilize any type of microbial culture in the composition of the reference without producing any unexpected results absent evidence showing otherwise.

Claims 4, 7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-1620074 B1.
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claim 4, the amount of the microbial composition overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 7, while the reference does not recite the same microbial composition it would have been obvious to utilize any type of microbial culture in the composition of the reference without producing any unexpected results absent evidence showing otherwise.
As for claim 16, the amount of the microbial composition overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 17, while the reference does not recite the same microbial composition it would have been obvious to utilize any type of microbial culture in the composition of the reference without producing any unexpected results absent evidence showing otherwise.

Claims 4, 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No.10-0994315 B1.
The reference was discussed previously.
The instant claims are obvious over the reference.  
As for claim 4, the amount of the microbial composition overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 7, while the reference does not recite the same microbial composition it would have been obvious to utilize any type of microbial culture in the composition of the reference without producing any unexpected results absent evidence showing otherwise.
As for claim 16, the amount of the microbial composition overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 17, while the reference does not recite the same microbial composition it would have been obvious to utilize any type of microbial culture in the composition of the reference without producing any unexpected results absent evidence showing otherwise.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madduri et al (US Patent Application Publication No. US 2020/0031715 A1). 
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claim 6, while the reference does not teach a sophorolipid, it does teach the use of a glycolipid.  As a sophorolipid is an example of a type of glycolipid it would have been obvious to utilize a sophorolipid as a type of glycolipid in the invention without producing any unexpected results absent evidence showing otherwise.
As for claim 14, while the reference does not teach a sophorolipid, it does teach the use of a glycolipid.  As a sophorolipid is an example of a type of glycolipid it would have been obvious to utilize a sophorolipid as a type of glycolipid in the invention without producing any unexpected results absent evidence showing otherwise.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Specification No. DD 259395 A1.
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claim 6, while the reference does not teach a sophorolipid, it does teach the use of a glycolipid.  As a sophorolipid is an example of a type of glycolipid it would have been obvious to utilize a sophorolipid as a type of glycolipid in the invention without producing any unexpected results absent evidence showing otherwise.
As for claim 14, while the reference does not teach a sophorolipid, it does teach the use of a glycolipid.  As a sophorolipid is an example of a type of glycolipid it would have been obvious to utilize a sophorolipid as a type of glycolipid in the invention without producing any unexpected results absent evidence showing otherwise.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the limitations set forth in this claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
July 27, 2022